DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on June 4th, 2021 for application no. 16/334,925 filed on March 20th, 2019. Claims 1-17 and 19-21 are pending. In the present amendment, claims 1, 8 and 17 are amended, and claim 18 is canceled.

Response to Arguments
The Applicant's arguments filed June 4th, 2021 are in response to the Office Action mailed February 12th, 2021 and the interview conducted on April 28th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1, 8 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a drive device having the combination of features recited in claim 1, and particularly “an electric drive machine connected to a transmission via a drive shaft”, “wherein the transmission has at least first and second planetary stages and a differential stage”, “wherein the first planet carrier is fixed to the second sun gear”, “wherein the second planet carrier is directly connected to the differential stage” and “wherein a double-clutch device with a first and second power-shiftable clutches is located axially between the first and second planetary stages, wherein the first and second power-shiftable clutches are radially-nested frictions clutches, wherein the first ring gear is connected to the second sun gear via the first clutch such that the first ring gear and the second sun gear rotate in unison when the first clutch is engaged, and wherein the first ring gear is rotationally fixed to the second planet carrier via the second clutch such that the first ring gear and the second planet carrier rotate in unison when the second clutch is engaged”.
The closest prior art of Petersen (US 9,777,816) discloses a double-clutch device (Fig. 1, KV) operatively disposed between a first (6) and second (7) planetary gear stage, but fails to disclose “a double-clutch device with a first and second power-shiftable clutches is located axially between the first and second planetary stages, wherein the first and second power-shiftable clutches are radially-nested frictions clutches”, and there is no motivation to rearrange the double-clutch device of Petersen in the recited configuration absent impermissible hindsight.
Regarding Claim 8, none of the prior art discloses or renders obvious a drive device having the combination of features recited in claim 8, and particularly “an electric drive machine”, “a transmission connected to the electric drive machine via a drive shaft”, “wherein the first planet carrier is fixed to the second sun gear”, “a differential stage directly connected to the second planet carrier” and “a double-clutch device including a first and second clutches located axially between the first and second planetary stages, wherein the first and second clutches are radially-nested frictions clutches, wherein the first ring gear is rotationally fixed to the second sun gear via the first clutch such that the first ring gear and the second sun gear rotate in unison when the first clutch is engaged, and wherein the first ring gear is rotationally fixed to the second planet carrier via the second clutch such that the first ring gear and the second planet carrier rotate in unison when the second clutch is engaged”.
“a double-clutch device including a first and second clutches located axially between the first and second planetary stages, wherein the first and second clutches are radially-nested frictions clutches”, and there is no motivation to rearrange the double-clutch device of Petersen in the recited configuration absent impermissible hindsight.
Regarding Claim 17, none of the prior art discloses or renders obvious a transmission connected to an electric drive machine having the combination of features recited in claim 17, and particularly “wherein the first planet carrier is fixed to the second sun gear”, “a differential stage operatively connected to the second planet carrier” and “a double-clutch device located axially between the first and second planetary stages, wherein the double-clutch device includes a first and second clutch, wherein the first and second clutch are radially-nested frictions clutches, wherein the first ring gear is rotationally fixed to the second sun gear via the first clutch such that the first ring gear and the second sun gear rotate in unison when the first clutch is engaged”.
The closest prior art of Petersen (US 9,777,816) discloses a double-clutch device (Fig. 1, KV) operatively disposed between a first (6) and second (7) planetary gear stage, but fails to disclose “a double-clutch device located axially between the first and second planetary stages…wherein the first and second clutch are radially-nested frictions clutches”, and there is no motivation to rearrange the double-clutch device of Petersen in the recited configuration absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659